UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAPESTRY, INC,

Plaintiff,
-against-

NICHE CORPORATION and JAYESH
JESALPURA,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 3/4/2020

 

19 Civ. 11777 (AT)

ORDER

Having reviewed the parties’ letters at ECF Nos. 21, 24, it is hereby ORDERED that:

1. By April 2, 2020, Defendant Jesalpura shall file his motion to dismiss;
2. By April 23, 2020, Plaintiff shall file its opposition; and
3. By May 7, 2020, Defendant Jesalpura shall file his reply, if any.

SO ORDERED.

Dated: March 4, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
